OPINIÓN DISIDENTE EMITIDA POR EL
JUEZ PRESIDENTE SR. HERNÁNDEZ.
Siento disentir de la opinión de mis ilustrados compañe-ros, pues estoy conforme con la teoría que sirvió de base a la Corte de Distrito de San Juan, Sección Ia., para estimar que no hubo falta de pago del precio del canon del arrenda-miento de fincas rústicas celebrado por Teresa López con la Central Vannina, según se alegaba en la demanda como pri-mera causa de acción.
Dicha teoría aparece condensada en la opinión de la ex-presada corte que fundamenta la sentencia, declarando sin lugar el desahucio, en los siguientes términos:
“La prueba aportada demuestra que la demandante en este caso no tiene ningún representante residente en San Juan, donde tiene sus oficinas la corporación demandada, a quien pueda hacerse el pago de los cánones. La parte actora no ha hecho gestión alguna para el cobro de la mensualidad que venció en los meses de julio y agosto. De acuerdo con el contrato la corporación demandada está obligada a pagar por mensualidades vencidas; pero esta obligación debe cum-plirse en el domicilio de la Central Vannina, según determina el ar-tículo 1139 del Código Civil Revisado. La arrendataria tiene la obli-gación de pagar, una vez vencido el canon; pero no tiene necesidad de moverse de su domicilio y si la parte arrendadora desea que se le pague puntualmente sin inconvenientes de ninguna clase, debe au-torizar a una persona para que reciba a su nombre el pago de los cánones vencidos en el domicilio de la corporación demandada. Mientras no se ofrezca a la arrendataria la oportunidad de realizar el pago, no puede decirse que ésta ha faltado a las condiciones esti-puladas en el contrato sobre el pago de las mensualidades vencidas.”
*184No habiéndose estipulado en el contrato de arrendamiento el lngar del pago de su precio, debía éste hacerse en el domi-cilio de la corporación arrendataria, de acuerdo con el artí-culo 1139 del Código Civil Revisado, y siendo otro el domi-cilio de la demandante arrendadora, es claro que como sos-tiene esta Corte Suprema en su opinión, siguiendo el crite-rio de la corte inferior, la arrendataria no tenía que moverse de su domicilio para verificar el pago.
Los preceptos legales comprendidos en los artículos 1144 y siguientes del Código Civil, sobre ofrecimiento del pago y de la consignación, no son aplicables. Ciertamente que en el contrato de arrendamiento se estipuló que la Central "Van-nina pagaría los cánones del arrendamiento a la arrendadora por mensualidades vencidas, y de esa estipulación se des-prende que la obligación de pagar estaría vencida y sería por tanto exigible al vencer cada mensualidad; pero ello no significa fuera convenido que los cánones de arrendamiento se pagaran el mismo día de su vencimiento sino que el acree-dor podía reclamar el pago desde ese momento sin que el deudor tuviera que buscar al acreedor para pagarle o con-signar el canon si el acreedor no se presentaba a cobrar. Se estipuló día para el vencimiento de la obligación pero no se fijó día para verificar el pago, como sucedió en los casos de García v. Fernández, 8 D. P. R. 106 y Finlay v. Fabián & Cía., 24 D. P. R. 152. Imponer al deudor la obligación de con-signar el importe de los cánones de arrendamiento si el acree-dor no se presentaba oportunamente a cobrarlos sería agra-var la situación de aquél, pues tendría que ir al domicilio del acreedor para ofrecerle el pago o para notificarle la consig-nación para que ésta fuera eficaz en derecho según el artículo 1145 del Código Civil, pues como dice Manresa y esta Corte Suprema acepta, el ofrecimiento previo de pago será nece-sario cuando el deudor conozca la residencia del acreedor y pueda fácilmente hacerle el ofrecimiento. En un caso como el presente en que concurren esas circunstancias se obligaría a la sociedad arrendataria a buscar a la parte arrendadora *185para hacerle el ofrecimiento de pago y en todo caso para anunciarle la consignación. Y no filé esa la intención de las partes contratantes según las pruebas aportadas al juicio, las cuales muestran que el recibo del mes de diciembre de 1915 se pagó el 18 de enero de 1916, el de enero 30, 1916, en febrero 2, el de 31 de marzo, 1916, en 14 de abril siguiente, el de abril 30 en 13 de mayo siguiente, y el de 30 de junio de 1916 el 26 del mismo mes. • La intención de las partes fué que los cánones fueran satisfechos al gestionar el acreedor su cobro sin constituir al deudor en el deber de hacer el ofre-cimiento de pago de los cánones o de verificar su consigna-ción al vencimiento de las mensualidades. Para juzgar de la intención de los contratantes debe atenderse principal-mente a los actos de éstos coetáneos y posteriores al con-trato, según el artículo 1249 del Código Civil.
La obligación de consignar los cánones vencidos del arren-damiento que el acreedor no se presentara a cobrar en el domicilio del deudor, no se deriva del contrato y tampoco puede derivarse de la ley, atendido el precepto del artículo 1057 del Código Civil, el cual estatuye que las obligaciones derivadas de la ley no se presumen, siendo sólo exigióles las expresamente determinadas en dicho código o en leyes espe-ciales. Véase el caso de Franco Oins et al. y Jones, Obispo de la Iglesia Católica, Apostólica, Romana, v. Caneja, decidido en junio 29 de 1918.
Como la demandante ni por sí ni por medio de tercera persona pidió a la demandada el importe de los cánones de arrendamiento cuya falta de pago sirvió de primera causa de acción a la demanda de desahucio, no se puede asegurar que la arrendataria se haya negado a pagar. Sentencia del Tribunal Supremo de España de 12 de abril de 1879, 41 J. C. 435.
Por las razones expuestas, es de llegarse a la conclusión de que procede declarar sin lugar la demanda de desahucio en cuanto se funda en la falta de pago del precio del arren-damiento.